 In theMatter ofTHE BOARDMANCo.andUNITEDSTEELWORKERS OFAMERICA, CIOCase No. 16-R-771.-Decided February 28, 1944Mr. Edward Spiers,of Oklahoma City, Okla., for the Company.Mr. John H. Curry,of Oklahoma City, Okla., for the Union.Miss Frances Lopinsky,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Steelworkers of America,CIO,' herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheBoardman Co.; OklahomaCity,Oklahoma, herein called the Com-pany, the NationalNational Labor Relations Board provided for an appro-priate hearing upon due notice before Elmer Davis, Trial Examiner.Said hearing was held at OklahomaCity,Oklahoma,on January 6,1944.The Company and the Union appeared and participated.3Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Company moved the dismissal of the petition allegingthat the Board lacks jurisdiction;that the petition is fatally defective ;and that no question concerning representation has arisen(1) becauserecognition has never been denied the Union,and (2)because, theUnion does not show substantial representation.For reasons hereingiven, the motion is denied.The Trial Examine'r's rulings made at'The petition was filed by the Union on behalf of its Local 2561. The Company con-tended that the petition was defective in that its caption carried the name of the Localbut it was signed in the name of the International.We find no merit in this contention.SeeMatter of Fort Dodge CreameryCo., 53 N. L. It. B. 928.2'The parties stipulated that this is the correct name of the Company.The formalpapers were captioned "The Boardman Company."There is no merit in the Company'scontention that this misnomer is ground for dismissal of the petition.3 International Association of Bridge, Structural and Ornamental Iron Workers, Shop-man'sLocal, 546, AFL, herein called the Iron Workers, was not served with notice and didnot appear at the hearing.Subsequently it requested that it be accorded a place on theballot in the election herein directed.Since it appeared that the Iron Workers had mem-bership among the employees of the Company prior to the hearing, the motion was grantedand this Decision and Direction of Election was amended on March 11, 1944, to include theIron Workers on the ballot.55 N. L. R. B., No. 19.105 106 - 'DECISONS OF NATIONAL LABOR RELATIONS BOARDthe hearing are free from prejudicial error and,are herebyaffirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the ,following :FINDINGS OF FACT1.THE BUSINESS OF THEE COMPANYf.,The Boardman Co., a Delaware corporation; is engaged at its plantin Oklahoma City, Oklahoma, in the manufacture and production ofspecial equipment used in the construction of defense industries andin the sale and servicing of construction equipment.During the year1943, the Company purchased raw materials amounting to ' approx-imately $500,000, in value, 95 percent, of which originated at pointsoutside the State of Oklahoma.During the same period, the Com-pany's sales amounted to apprwiiinately $900,000, of which approx-imately 13 percent wits shipped to points oritside the State ofOklahoma.Contrary to its contentions we find that the Company is engagedin commerce within the meaning of the National:Labor Relations Act 4II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America,' affiliated. with the Congress, ofIndustrial Organizations, is a labor organization admitting to mem-bership eiilployees of the Company through its Local 2561.1II.THE QUESTION CONCERNING REPRESENTATIONOn June 24, 1943, the Union was defeated in a Board ordered elec-tion ' at which no `representative was; chosen by the employees of theCompany. On November 10, 1943, a representative of the Union calledon Edward Spiers, the Company's counsel, stated that the Company'semployees were showing renewed interest in the Union, and requestedthat a new-election be- held by consent. , Spiers stated that he wouldtake the matter up with the president and board of.directors of theCompany.On the same day the Union filed its petition sThe Com-pany contends that, no, question concerning representation has herearisen because the Company's board of directors has never refused theUnion's request for a consent election.We reject this contention.TheCompany's' board - of directors . has met since the request was made.r'The Board asserted its jurisdiction over the Company's operations inMatte of 'TheBoardman.Co., 50 N. L. R B 405, a Decision and Direction of Election hereinafterdiscussedsMattei of The BoardriianCo , footnote 3sups aThe Union lost the election by a voteof 31 to 36; 3 ballots were challenged°The petition states that the Company refused' to consent to an electionThere is noevidence of fraudulent intent in making the misstatement, nor was the Company injuredtherebyIt is, therefore, no ground for dismissal as the Company urges. SeeMatter ofLennox Fun naee Co.,50 N. L. R. B 80.I THE BOARDIVIAN CO.107The matter was not discussed.This failure to' act' on the Union'srequest is tantamount to refusal thereof.I'iA statement of `a Board agent, introduced into evidence' at the hear-ing; indicates that the Union represents' a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within'the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit of all production and maintenance em-ployees excluding employees in the tractor department; supervisoryThe Company takes the position that it is a small concern, not depart--mentalized and that all but supervisory employees should be includedin- the unit.With exception of the office and technical employees 8who because of the nature of their work do not share -interests withproduction and maintenance employees, this position is' substantiallyvalid.'Although the tractor 'department is separately housed, itinterchanges employees with the rest of the plant.All productionand maintenance employees are subject to the 'same supervision,exercise comparable skills and are paid on the same basis.' The tool'room is an integral part of the factory.We shall, therefore, excludeclerical, technical, and supervisory employees 'but' include , all othersin the unit.The production and maintenance employees are tinder the generalsupervision of 0. D. Underwood. The Company contends thatUnderwood is the only person whose powers of supervision warranthis exclusion from the unit.The Union requests the exclusion ofcertain other employees, discussed below..George Day, W. M. Stewart, and A. D. Nicholasare subforemendirectly under Underwood.Day and Stewart are on .the day shift;Nicholas-on the night shift.The Company's operations are carriedon in several different buildings; the, Company's president stated thatthese men work"between the buildings."They 'work manually only7It appears from the Field Examiner's report that the Union submitted 37 applicationfor membership cards, all of which bore apparently genuine original signatures correspond-ing with names of persons listed on the Company's pay roll of November 8, 1943, which'contained the names of 97 persons in the appropriate unit.At the hearing, the Unionsubmitted 9 authorization cards, 2 of which were apparently signed by persons listed onthe said pay roll.Five of the cards submitted to the Field Examiner were undated, thebalance were signed in November 1943The cards submitted to the Trial Examiner weresigned in November and December 1943The Company avers that the showing here madeby the Union is no better than that made prior to the June electionAt that time, 10of the cards submitted were dated 1941, 1 was dated 1942, and 1 was undatedOnly 25were new.The 'fact that the cards now presented were signed so recently indicates apresent interest in organization that was lacking in June 19438These categories include salesmen, draftsmen, tracers, and telephone operators 108DECISONSOF NATIONALLABOR RELATIONS BOARD.in emergencies or on construction work.The major portion of theirtime is taken up in supervisory activities.C. T. Beldingis foremanof the tractor department which is housed in a separate building.Heworks manually wherever his skill as a mechanic is needed and super-vises the four other men in the department.Although the Company.insists that Underwood personally supervises all production and main-tenance employees, it is apparent from the physical facts, the numberof separate buildings involved, and the amount of time that Day,Stewart, Nicholas, and Belding spend in supervision, that these em-ployees have supervisory responsibility and authority.9We find,therefore, that they are supervisory employees within our customarydefinition and they will therefore be excluded as such.Corbett. Baccarini, Bradshaw, and Porter,on the other hand, workwith and direct small crews, spending the major portion of their timein manual labor.They have neither the power to effect nor the powerto recommend hiring, discharging, or disciplining of employees.These men are, in our opinion, production and maintenance employeeswhose superior experience enables them to guide others in the per-formance of their work.The minor supervisory functions they per-form do not warrant their exclusion from the unit 1°We find that all maintenance and production employees of the Com-pany, excluding clerical and technical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively rec-ommended such action 11 constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Union requests that the designation of its local be carriedon the ballot.The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,' SeeMatter of Stacy Bros. Gas Construction Company,54 N. L. R.B. 651.10 See footnote 9,supra."This is the same unit established by the Board inMatter of The Boardman Co.,foot-note3,supra. THE BOARDMAN CO.109and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations,Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The BoardmanCo., Oklahoma City, Oklahoma, an election by secret ballot shall beconducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto. Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were, employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Steel-workers of America, Local 2561,CIO, or by International Associationof Bridge,Structural and Ornamental Iron Workers, Shopman's Local546, AFL,for the purposes of collective bargaining,or by neither.MR. JOHN M. HousTON took no part in the consideration of theabove Decision and Direction of Election.